UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
Samuel Small,


                    Plaintiff,

            -against-                      09 Civ. 1912 (DAB)
                                                    ORDER

New York City Dep’t
of Correction, et al.,


                    Defendants.
------------------------------------------X
DEBORAH A. BATTS, United States District Judge.


     The Court is in receipt of an email dated December 4, 2019

from a purported law student intern. 1 It is inappropriate for

the students to be corresponding directly with the Court and not

through Plaintiff’s attorney, Brett Dignam. Once the students

have reviewed their questions with Professor Brett Dignam, if

she believes that the Court’s Individual Rules, which have been

in existence for at least 15 years, are not understandable, she

herself should make that representation to the Court.




1 The student has not yet been authorized by this Court to
appear or prepare documents on behalf of Plaintiff in this
case.
     Finally, the Court is in receipt of Letters from the Parties

dated December 4, 2019 and December 9, 2019. (ECF Nos. 259 &

261.) The request for multiple short adjournments, which would

have the Parties diligently working over the Christmas break, is

DENIED. The due date for all material, which should be filed

together, is February 24, 2020.




SO ORDERED.

DATED:    December 9, 2019
          New York, NY
